             .
                 :--.
                  .   -
                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Pagel of l



                                                                      UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                                 United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                                                  (For Offenses Committed On or After November l, 1987)
                                                            v.

                                            Juan Manuel Arellano-Llanos                                           Case Number: 3:19-mj-21567

                                                                                                                  Adam F. Doyle
                                                                                                                  Defendant's Attorney


                 REGISTRATION NO.                                     i   L (   ~ q J '.) ~ ~­
                 THE DEFENDANT:
                  IZl pleaded guilty to count( s) 1 of Complaint                ~~~~~~~~~~~~~~~~~~~~~~~~~~~




                   D was found guilty to count(s)
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section                                    Nature of Offense                                                               Count Number(s)
                 8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                                     1

                   D The defendant has been found not guilty on count( s)                                     ~~~~~~~~~~~~~~~~~~~




                   D Count(s)                                                                                      dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                               t$ TIME SERVED                                 D                                       days

                   IZl    Assessment: $10 WAIVED IZl Fine: WAIVED
                   IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the    defendant's possession at the time of arrest upon their deportation or removal.
                   D      Court recommends defendant be deported/removed with relative,                          charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                               Frida~ril    12, 2019
                                                                                                               Date of Imposition of Sentence



                 Received           DUSM
                                                   --~
                                                                                      f ILED                      /dV
                                                                                                               HONORABLE F. A. GOSSETT III
                                                                                                               UNITED STATES MAGISTRATE JUDGE

                                                                                      Apr 12 2019
                 Clerk's Office Copy                                           CLERK, U.S. DISTRICT COURT                                                   3:19-mj-21567
                                                                            SOUTHERN DISTRICT OF CALIFORNIA
--   ---.--·-~   ------------·-   -~-   -   -   ----------                       --- ----
                                                             -------~--····-- --~--       ~---  --
